Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 27, 2017

                                      No. 04-17-00328-CV

                                IN THE INTEREST OF J.J.T.,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-01554
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was originally due July 5, 2017. On July 7, 2017, we
granted appellant an extension of time to July 25, 2017. However, we stated that no further
extensions would be granted. Nevertheless, appellant has filed a second motion for extension of
time requesting an additional ten days. Appellant’s motion for extension of time is GRANTED.
We ORDER appellant’s attorney, Joseph Bohac, to file appellant’s brief on or before August 4,
2017. NO FURTHER EXTENSIONS WILL BE GRANTED. If appellant’s attorney fails to file
the brief by the day ordered, an order may issue directing him to appear on a day certain and
show cause why he should not be held in contempt for failing to timely file the appellant’s brief.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk